Citation Nr: 0627993	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-41 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and G.G.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1972 to March 1973.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Procedural history

In a July 1994 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran did not appeal that decision.

No mention of the veteran's claim for entitlement to service 
connection for PTSD was made again until he submitted a claim 
to reopen in October 2002.  In a December 2003 rating 
decision, the RO found that new and material evidence had 
been submitted which was sufficient to reopen the previously-
denied claim but denied the claim on the merits.  The veteran 
initiated an appeal of the December 2003 decision and 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a September 2004 statement of the case 
(SOC).  The appeal was perfected with the timely submission 
of his substantive appeal (VA Form 9) in November 2004.  

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in April 2005.  A transcript of the hearing 
is associated with the veteran's VA claims folder.

Representation

The Board notes that the veteran was previously represented 
by American Veterans (AMVETS).  It appears AMVETS revoked its 
power of attorney in January 2005.  The veteran is currently 
represented by Disabled American Veterans (DAV), which 
represented him during his April 2005 hearing.  


FINDINGS OF FACT

1.  In July 1994, the RO denied the veteran's claim of 
entitlement to service connection for PTSD, on the basis that 
veteran's claimed stressor was not corroborated.  A timely 
appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's July 1994 rating decision pertains to the legitimacy 
of the veteran's claimed in-service stressor, which was not 
established at the time of the prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  

3.  The credible and probative evidence of record does not 
support a finding that a sexual assault occurred in service, 
as is claimed by the veteran.


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision denying service connection 
for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  Since the July 1994 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  PTSD was not incurred in or aggravated by military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD 
based on a purported sexual assault in service.  Implicit in 
his claim is the contention that new and material evidence 
which is sufficient to reopen the claim has been received. 

As was noted in the Introduction, the RO recently reopened 
the veteran's claim of entitlement to PTSD and denied it on 
the merits.  Regardless of whether the RO reopened the 
veteran's claim, the question of whether new and material 
evidence has been received is one that must be addressed by 
the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for claim, making RO 
determination in that regard irrelevant.] See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issue will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
AMC dated November 27, 2002, which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen previously-denied service connection claims, along 
with the evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the November 2002 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claim in the last final denial of record: 
"there is no evidence of record to corroborate the veteran's 
history of stressful events."  As such, the veteran was 
advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, 
since the claim is being reopened, there can be no error 
based on any inadequate Kent notice.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2002 letter.  Specifically, the veteran was advised 
in the letter that VA would obtain all medical records, 
employment records, or records from other Federal agencies.  
The veteran was specifically informed that records from the 
Dayton VAMC were associated with the claims folder.  With 
respect to private medical records, attached to the November 
2002 letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  The veteran was asked in the November 2002 letter 
to submit a release for these records so that VA could obtain 
them on his behalf.  The letter specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

Finally, the Board notes that the November 2002 VCAA letter 
specifically requested of the veteran: "You can help us with 
your claim by telling us about any additional information or 
evidence that you want us to try and get for you."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103, Quartuccio and 
Kent.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Moreover, it is clear that the veteran is fully aware of what 
is required of him and of VA.  There does not appear to be 
additional obtainable relevant evidence.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  As noted in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
at a personal hearing in April 2005.

Pertinent law and regulations

Service connection - PTSD

(i.)  In general

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9  Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

(ii.)  Personal assault

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident. Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources. Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2005).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical. 
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8). Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor." The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's current claim to 
reopen was initiated in October 2002, the claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

New and material evidence

The veteran's prior claim of entitlement to service 
connection for PTSD was denied, in essence, because his 
alleged stressor of in-service sexual assault could not be 
corroborated.

The July 1994 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  As explained above, the 
veteran's claim for service connection for PTSD may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after July 1994) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran's claimed in-service sexual can be corroborated.  
See 38 C.F.R. § 3.156 (2005).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD has been received.  

The evidence added to the veteran's claims folder since that 
time consists of two statements from VA psychologist F.L.P., 
Jr.; numerous lay statements; the veteran's written 
statements and personal testimony at his April 2005 hearing; 
and the personal testimony of the veteran's friend and fellow 
service member G.G.  

Both F.L.P. and the authors of the various lay statemtents 
indicate the veteran informed them as to the in-service 
sexual assault.  Additionally, G.G. testified as to the 
occurrence of the assault.  As noted above, for the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
Thus, the Board must presume the credibility of these 
statements for the purpose of determining whether to reopen 
the claim.  Accepting these statements as true would provide 
corroborating evidence of an in-service sexual assault.  This 
evidence can therefore be considered "new" in that it was 
not previously considered by the RO and "material" because 
it is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 38 
C.F.R. § 3.156 (2005). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
claim for PTSD is reopened.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.



(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO adjudicated the veteran's PTSD 
claim on its merits without regard to the submission of new 
and material evidence in the December 2003 rating decision.  
The veteran has set forth his contentions as to why he 
believes that service connection should be granted for PTSD 
on numerous occasions, including during his personal hearing 
before the undersigned Veterans Law Judge in April 2005.  It 
is clear that the veteran will not be prejudiced by its 
consideration of this issue on its merits, and return of this 
case to the RO for additional consideration is not required.

(ii.)  VA's duty to assist

VA's statutory duty to assist the veteran in the development 
of his claim attaches at this juncture.  The Board must, 
therefore, determine whether additional development of the 
evidence is needed.

The veteran alleges that he has PTSD as a result of sexual 
trauma in service.
The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999), which has been alluded to in the law 
and regulations section above.  In that case, the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  

Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "[v]isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In this case, there is no indication in the record that the 
alleged sexual assault in service was ever reported or that 
it was otherwise reduced to writing.  The Board notes that 
the veteran once made a statement to a VA clinician in April 
1993 that he "reported [the alleged rape] to proper U.S. 
Marine Authorities."  However, review of his service records 
does not confirm this statement, and the veteran later 
testified that he did not report the alleged assault to 
anyone for years after it occurred.  
See the April 2005 hearing transcript, pages 17-18.  [As 
detailed further below, this is only one of the many 
conflicting stories concerning the alleged in-service rape 
the veteran has given over the years.]  

Consequently, there are no formal records, such as police 
reports or court martial records, of the incident which could 
be obtained.  No amount of additional development would 
augment the record in this respect.  

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.

The Board has given thought to whether an examination and 
medical nexus opinion is necessary with regards to the 
veteran's PTSD claim.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, as explained below 
the outcome of these claims hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service stressor, referral of this issue 
for an opinion as to the etiology of the veteran's PTSD would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed PTSD and his military service, in 
particular an alleged rape that occurred therein, would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis with respect to the veteran's service 
connection claim.  In the case of the PTSD claim the former 
element is lacking.  Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of the claim.



(iii.)  Standard of review

Upon reopening the claim, once all the evidence has been 
brought together, the Board has the responsibility to 
evaluate the entire record on appeal.  
See 38 U.S.C.A. § 7104(a) (West 2002).  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board finally observes that the evidence which has served 
to reopen the claim may or may not be sufficient to allow it.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  As discussed 
above, the new evidence must now be evaluated in the context 
of all evidence of record, and the presumption of credibility 
no longer attaches.

Discussion of the merits of the claim

As an initial matter, the Board notes in passing that the 
veteran is not seeking service connection for a psychiatric 
disability other than PTSD.  The Board's discussion is 
therefore limited to that issue.

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that a claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
PTSD symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005); Moreau, supra. 

With respect to element (1), current medical diagnosis of 
PTSD, there are a number of current diagnoses of PTSD of 
record.  Accordingly, element (1) of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, has been met.

With respect to element (2), the matter of in-service 
stressor, either combat status must be established or non-
combat stressors must be corroborated.  

The veteran has at times claimed to be a combat veteran of 
Vietnam and at times not.  Despite the veteran's claimed 
combat service in Vietnam, the evidence of record does not 
support a finding of combat status; indeed, his DD Form 214 
indicates that the veteran did not have foreign or sea 
service during his period of active duty.  

In any event, the veteran contends that he was sexually 
assaulted in service and that this is the basis for his 
claimed PTSD.  Accordingly, with no evidence of combat 
status, the veteran's stressors must be corroborated.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The veteran's account of the alleged in-service rape has been 
vague and inconsistent, changing notably over the years.  The 
first report by the veteran of the in-service rape was in a 
May 4, 1990 psychiatric evaluation from the VAMC in Dayton, 
Ohio which vaguely described a "traumatic event which 
involved sexual abuse."  This was approximately 17 years 
after he left service in 1973.

The veteran's first detailed account of the alleged sexual 
assault was on May 22, 1990, when the veteran was evaluated 
at the VAMC in Battle Creek, Michigan.  The veteran stated to 
the examiner that he was "raped repeatedly by two or three 
people," one of whom was purportedly a Navy Captain.  The 
veteran offered no date for this occurrence, only indicating 
that it occurred while he was at Camp Pendleton, California 
after he had leg surgery [service medical records indicate 
that the veteran's left leg surgery occurred on July 24, 
1972; therefore, the alleged in-service rape is contended to 
have occurred at some point subsequent to that date].  

Within that same account the veteran stated he worked in a 
ship off of the coast of Vietnam in the summer of 1972, 
though his DD Form 214 indicates no foreign or sea service.  
The examiner, realizing the inconsistencies in the veteran's 
account, noted that "there were parts of it which did not 
seem to hold together very well."  

In a Dayton VAMC outpatient noted dated February 26, 1991, 
the veteran indicated that he "was sexually assaulted in 
Vietnam."  Not only is this inconsistent with his previous 
statement, which located the alleged assault in California, 
but as noted above the veteran was never in or near Vietnam. 

The veteran's account changed again in a statement dated 
April 29, 1993, when he indicated he was "gang raped by one 
Navy officer and two to three Marine[s].  I reported this to 
the proper U.S. Marine Authorities."  As noted in the VCAA 
discussion above, there is no indication in the veteran's 
service records that the veteran ever reported a rape to 
military authorities.  [As discussed below, the veteran later 
changed his story and claimed to be raped by a civilian.  
There is no indication that he reported the alleged rape to 
military or to civilian authorities.]  

In a July 29, 1991 private psychiatric hospital report, the 
veteran further elaborated on his story, noting he was 
"intoxicated, bound, and sexually assaulted by three men, 
including his commander, who kept him in a room and assaulted 
him for a period of what may have been two days."  

On December 11, 1991, the veteran reported that he was 
"sexually assaulted by fellow Marines on one occasion."  
The veteran altered his account again on May 10, 1993, when 
he reported a history of "repeated rape and combat in 
Vietnam."  

Upon taking a medical history of the veteran in June 1994, 
the VA examiner noted that "it is difficult to get a clear 
and concise history [of the claimed rape], apparently it 
happened on more than one occasion, perhaps by coercion the 
second time."  

F.L.P. at the Dayton VAMC stated in an October 2002 letter 
that the veteran informed him he was abused by a superior 
officer who drugged him with alcohol and sedatives.  This 
statement, unlike the others, indicates that there was only 
one alleged perpetrator.

When the veteran testified before the undersigned Veterans 
Law Judge, his account of the alleged in-service sexual 
assault again changed.  In this version, the veteran was 
purportedly on leave in Los Angeles, where he was approached 
by some individuals who took him to a house where (to make a 
long story short) he was drugged and sodomized by a civilian.  
See the April 2005 hearing transcript, pages 4-9.

In short, the Board is faced with an array of conflicting 
stories as to the circumstance(s), location(s) and 
individual(s) involved in the purported rape (or rapes).  The 
very vagueness and inconsistency makes any, and all, of these 
stories unbelievable.

In addition, the Board has carefully reviewed the veteran's 
service medical and personnel records.  These records, 
although extensive, are devoid of any hint of an in-service 
rape.  Instead, they very dramatically portray the veteran as 
a malingerer and a malcontent.  His first sergeant stated 
that the veteran "kept an amazing variety of medical 
troubles juggled from the time of his first assignment to 
training. . . . He avoids any unpleasant duty by real or 
imagined illness. . . as he gains more seasoning, his ploys 
will become more refined and will result in more trouble than 
his service is worth."  The Division Psychiatrist, in a 
November 1972 statement,    
characterized the veteran's refusal to undergo surgery as "a 
manipulative ploy designed to maintain his alleged disability 
and to ventilate his antiauthoritarian attitudes, and is 
entirely consistent with the previously diagnosed explosive 
personality disorder."  His battalion commander described 
the veteran as "a borderline malingerer who performed his 
duties just well enough to stay out of trouble."  The 
veteran was discharged from the United States Marine Corps by 
reason of unsuitability.

In all of this there is not even the remotest suggestion that 
the veteran's problems were due to anything other than his 
own character flaws.  The veteran did not disclose any rape 
to service psychiatrists, even though he was in danger of 
being boarded out of the  service.  Instead, in October 1972 
the veteran disclosed that he had strong feelings about his 
admiration for his father and his inability to measure up to 
him.  After mental evaluation he was diagnosed with 
"explosive personality, severe." 

It could be argued that the veteran did not want to make such 
a controversial allegation while he was still on active duty.  
However, the veteran again failed mention the alleged rape 
when he was being treated at a private hospital for 
psychiatric problems March 1982, when he would had no 
concerns over the potential implications of his disclosure.  
Indeed, the veteran was quite forthcoming with controversial 
subject matter at that time - he had no difficulty revealing 
that he abused drugs, that his father abused his mother or 
that he was having suicidal thoughts.  However, the alleged 
in-service sexual assault is noticeably absent from his list 
of problems.  The same was the case in a VA hospitalization 
summary dated in January 1985.  The veteran complained that 
he "suffered from nightmares from Vietnam" [notwithstanding 
that he never served in Vietnam] but he made no reference to 
any in-service sexual assault.

It is also possible that the veteran's having presented to a 
psychiatrist subsequent to the time of the alleged sexual 
assault complaining of depression and anxiety was in reaction 
to the claimed rape.  However, the veteran himself reported 
such symptoms on his entrance examination dated in April 
1971.  At that time, over a year prior to the alleged rape, 
he indicated that he experienced "depression and excessive 
worry" and "frequent or terrifying nightmares," the same 
symptoms he reported when he sought psychiatric treatment 
both in-service and after separation.  

The veteran contends that he had a change in behavior in 
service which serves as proof of the alleged sexual assault.  
See the April 2005 hearing transcript, page 18.  
As was noted in the law and regulations section above, 
degradation in performance may be a sign of personal assault.  
However, in this case it is clear that the veteran's 
performance was always substandard.  His in-service 
behavioral problems seem to have been continuous from the 
time of his induction into service until he was recommended 
for discharge for unsuitability.  See the January 1973 
Recommendation for Discharge.  The statement of his First 
Sergeant indicated that the veteran had been avoiding work 
"since April 1972".  His battalion commander indicated that 
"since May 1972 [the veteran] has resisted every attempt to 
send him to advanced training."  This was before the alleged 
rape.  As was discussed above, although the veteran has been 
extremely hazy concerning any specifics, he indicated that 
the rape occurred after July 24, 1972.

The veteran's lifelong friend, G.G., testified that he 
perceived changes in the veteran's attitude and behavior 
after the purported rape.  See the hearing transcript, pages 
14-15.  However, it appears that G.G. did not serve in the 
same unit, or even on the same base, as the veteran and 
therefore could not judge when these changes first appeared.  
Moreover, there is an obvious reason why the veteran would 
have been troubled when G.G. visited him in approximately 
August or September of 1972, namely that the veteran was 
failing miserably as a Marine and was in the process of  
being removed from service due to unsuitability.

In short, the lack of any objective evidence of the alleged 
sexual assault in service, as well as the veteran's vague and 
inconsistent references thereto, combined with the veteran's 
lack of assertion of an in-service rape until a number of 
years after service, all combine to show that there was no 
in-service sexual assault.  Indeed, there is no mention of 
the alleged rape by the veteran until 1990, almost 20 years 
after separation from service. The Board finds it to be 
particularly significant that the veteran did not mention the 
alleged in-service assault when he filed a claim for service 
connection for a left thigh condition in March 1973.  See 
Shaw v. Principi,
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

The Board believes that the most accurate reports emanating 
from the veteran himself were related by the veteran in 
statements dated in October 1972, March 1982 and January 
1985, in which there was no mention of an in-service rape.  
Not only was this treatment more contemporaneous, but also at 
that time there was no issue of monetary gain.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].
To the extent that the veteran's current contentions are in 
conflict with the October 1972, March 1982 and January 1985 
statements from the veteran, the Board finds that the 
statements made by the veteran in 1972, 1982 and 1985 to be 
more probative than statements made over a decade later in 
the context of a claim for monetary benefits from the 
government.  

In summary, the veteran's relatively recent vague and 
contradictory statements concerning the alleged in-service 
rape are lacking utterly in credibility and probative value.  
The totality of the veteran's constantly shifting and 
inconsistent statements completely undermine his credibility.  

What remains are statements from others that the veteran had 
informed them that he had been sexually assaulted in service.  
These statements, based as they are on patently incredible 
reports of the veteran himself and no one else, are equally 
lacking in probative value.  See Dizoglio, 9 Vet. App. at 166 
(1996).  This applies to medical reports.  See Moreau, Cohen, 
Swann and Reonal, all supra.

Accordingly, the Board finds that element (2) of 38 C.F.R. 
§ 3.303(f) has not been met, and the claim fails on that 
basis alone.  

In the absence of an in-service stressor, it follows that 
element (3) of 38 C.F.R. § 3.303 (f), or medical nexus, is 
necessarily lacking also.  The Board accords little weight of 
probative value to the opinions from F.L.P. in October 2002 
and March 2005, as they were based solely on the veteran's 
assertion of the unverified in-service sexual assault.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  
See, e.g., Reonal and Swann, supra.  Accordingly, element (3) 
of 38 C.F.R. § 3.303(f) is also not met.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
PTSD, contrary to the assertions of the veteran and his 
representative.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




  Department of Veterans Affairs


